Title: To Benjamin Franklin from James Turing & Son, 20 April 1780
From: Turing, James, & Son
To: Franklin, Benjamin


Sir!
Middelburg 20th. April 1780.
We did Ourselves the honor of adressing your Excellency the 28th. October last, requesting Your Excellency would condescend to forward Some Documents to Mr. J. Williams at Boston, tending to Empower him to Sue for & reclaim from Capt Babcock on his Sureties, Our Brigg the Brunetta late commanded by Capn Griffiey, about which your Excellency was pleased to Correspond with us at that time and we trust Said Gentleman, will on Your Excellencys Recommendation & countenance, pursue in earnest the reclaim & procure an adequate Redress: And being told Some time Since, but with what foundation we cannot Say, that the Brunetta was arrived at Boston, We beg again to trouble your Excellency on the Subject, to inquire whether your Excellency has received any reports about the Said vessel, & what hopes we can form of Succeeding in Our aplications. We crave again Your Excellency’s indulgence for this intrusion and remain with profound Veneration Sir Your Excellency’s most Obedient & Devoted humble Servants
James Turing & Son